UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2551



RONALD E. LEKARZ,

                                              Plaintiff - Appellant,

          versus


GRIEG HOLDINGS AS; JOACHIM GRIEG & COMPANY AS;
GRIEG SHIPPING AS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1287-WMN)


Submitted:   April 30, 1999                 Decided:   August 6, 1999


Before WILKINSON, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


William E. Tisano, Ellicot City, Maryland, for Appellant.    W.
Cameron Beard, HEALY & BAILLIE, L.L.P., New York, New York; M.
Hamilton Whitman, Jr., Jeffrey A. Regner, OBER, KALER, GRIMES &
SHRIVER, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald E. LeKarz appeals the district court’s order dismissing

this diversity defamation action under Fed. R. Civ. P. 12(b)(2).

On appeal, LeKarz contends that the district court abused its dis-

cretion in declining to allow LeKarz limited discovery regarding

the jurisdictional issue.   See Mylan Lab., Inc. v. Akzo, N.V., 2

F.3d 56, 64 (4th Cir. 1993).   Our review of the record reveals no

abuse of discretion.    Accordingly, we affirm on the reasoning of

the district court.    See LeKarz v. Grieg Holdings AS, No. CA-98-

1287-WMN (D. Md. Sept. 10, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2